Title: From George Washington to Major General Philip Schuyler, 18 December 1775
From: Washington, George
To: Schuyler, Philip



Cambridge December 18th 1775.

Your Favours, the first of the 28th Ultimo and the two last of the 9th Instant with their Inclosures I received—I am happy to hear of your being better, and heartily wish that you may be soon perfectly recovered from your Indisposition.
I should have been very glad, if Mr Carlton had not made his Escape, I trust e’re long he will be in our Hands, as I think we shall get possession of Quebec, from whence he will not easily get away—I am much concerned for Mr Allan & that he should be treated with such Severity—I beg that you will have the Matter and Manner of his Treatment strictly enquired into, and transmit me an Account of the same, and whether General Prescot was active and instrumental in occasioning it—From your Letter and General Montgomery’s to you, I am led to think he was: If so, he is deserving of our particular Notice & should experience some Marks of our Resentment for his Cruelty to this Gentleman & his violation of the Rights of Humanity.
As some of the prisoners have attempted their Escape I doubt not of your giving necessary Orders that they may be prevented. It is a Matter that should be attended to.
In a Letter from the Reverend Doctor Wheelock of Dartmouth College of the 2d Instant, I had the following Intelligence “That the Day before two Soldiers returning from Montreal informed him, that our Officers were assured by a Frenchman, a Captain of the Artillery whom they had taken Captive, that Major Rogers was second in Command under Genl Carleton, and that he had lately been in Indian Habit

through our Encampment at St John’s, had given a plan of them to the Generals & supposed that he made his Escape with the Indians which were at St John’s”—You will be pleased to have this Report examined into and acquaint me as to the Authenticity or probability of the Truth of it—If any Circumstances can be discovered to induce a Belief that he was there he should be apprehended, he is now in this Government.
The Congress have sent me several Accounts against the Rifle-Companies, one of which is against Capt. Morgan—which I inclose you and desire that it may [be] transmitted to Colonel Arnold, who will have proper Steps taken for the payment of it as Capt. Morgan is with him.
I flatter myself that your next Favour will give me an Account of General Montgomery’s joining Colonel Arnold and that Quebec is or soon will be reduced to our possession—Should our Arms be crowned with such Success to me it appears that Administration will be much embarrassed and stand in a disagreeable predicament. I am Sir with much Esteem & Regard Your most obedient Servt

Go: Washington

